DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                         Response to Amendment
	Claim 1 has been amended; claims 15 and 16 have been newly added; and claims 1-16 are currently pending. 

                                              Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over MIYAGUCHI (US 2011/0007042 A1, hereinafter “MIYAGUCHI”) in view of LEE et al. (KR 20160123270 A, hereinafter “LEE”).

In regards to claim 1, MIYAGUCHI discloses (see, for example, annotated Fig. 9 included below) a display device, comprising: 
a substrate (901) including a display area (103) including a plurality of pixels b (see, for example, Par [0054]), and 
a non-display area (614) positioned around the display area (103) and including a bending portion having a curvature; 
a first protection layer (607’) at one surface of the bending portion; and 
a second protection layer (901) entirely covering one surface of the bending portion, the second protection layer (901) being positioned outermost of the substrate (601) and the first protection layer (607’) based on a center of a curvature radius of the bending portion, 
wherein: 
the second protection layer (901) is on the first protection layer (607’) and covers an entire surface of the first protection layer (607’) including a side end surface of the first protection layer (607’), 
the second protection layer (901) is thinner than the first protection layer (607’), and 
the second protection layer (901) has at least one end portion which directly contacts the substrate (601).

MIYAGUCHI fails to explicitly teach that 
a thin film encapsulation layer covering the plurality of pixels; and 
the first protection layer covers part of the thin film encapsulation layer. 

LEE while disclosing a display apparatus teaches (See, for example, Fig. 34) a thin film encapsulation layer (641) covering the plurality of pixels; and the first protection layer (621) covers part of the thin film encapsulation layer (641). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify MIYAGUCHI by LEE because this would help sealing property of the sealing layers and prevent peeling of the thin film layers in the display area.

 In regards to claim 16, MIYAGUCHI as modified above discloses (See, for example, Fig. 34, LEE) that the second protection layer (280) covers part of the thin film encapsulation layer (641). 



    PNG
    media_image1.png
    759
    922
    media_image1.png
    Greyscale

Claims 2-5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGUCHI in view of LEE as applied to claim 1 above, and further in view of Kwon et al. (US 2014/0232956 A1, hereinafter “Kwon”). 


In regards to claims 2, MIYAGUCHI discloses all limitations of claim 1 above except that the second protection layer includes at least one of a fluorine component and an acryl component.
	Kwon while disclosing a flexible organic light emitting display device teaches (See, for example, Fig. 1E) the second protection layer (188) includes a polymer sheet , for example, Urethane acrylates. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the second protection layer to include at least one of a fluorine component and an acryl component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 3, MIYAGUCHI discloses (See, Fig. 9) the bending portion (614) is on at least one of sides of the substrate (601).

In regards to claims 4 and 5, MIYAGUCHI as modified above discloses all limitations of claim 3 except that a thickness of the second protection layer is from 0.1 μm to 5 μm; and a thickness of the first protection layer is from 90 μm to 110 μm, and the first protection layer includes a polymer.
	Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claims 7, MIYAGUCHI discloses all limitations of claim 1 above except that the second protection layer includes a material that is a mixture of an acrylic resin and fluorine or a fluoroplastic. 
Kwon while disclosing a flexible organic light emitting display device teaches (See, for example, Fig. 1E) the second protection layer (188) includes a polymer sheet, for example, Urethane acrylates. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the second protection layer to include at least one of a fluorine component and an acryl component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 13, MIYAGUCHI discloses (See, for example, Fig. 8A) a pixel electrode (608) and a common electrode (803) facing the pixel electrode (608); an organic light emitting element (802) between the pixel electrode (608) and the common electrode (803); and a thin film encapsulation layer (805) on the common electrode (803).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGUCHI in view of LEE as applied to claim 1 above, and further in view of  Jin et al. (US 2013/0002583 A1, hereinafter “Jin”).

In regards to claim 6, MIYAGUCHI discloses all limitations of claim 1 above except that  a polarizer on the substrate, wherein the second protection layer covers a side end surface of the polarizer in addition to covering the surface of the first protection layer.
	Jin disclose (See, for example, Fig. 8) a polarizer on the substrate (See, for example, Par [0030]), wherein the second protection layer (112) covers a side end surface of the polarizer in addition to covering the surface of the first protection layer (See, for example, Par [0030]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify MIYAGUCHI by Jin because this would help reduce a ratio of the non-display regions and the display areas, so that the non-display regions are not recognized by a user, and a larger screen is provided for the display device, while obtaining high image quality.	

In regards to claim 14, MIYAGUCHI discloses all limitations of claim 1 but fails to explicitly teach that a plurality of signal lines and a pad portion disposed in the non-display area, wherein the first protection layer covers at least a part of the plurality of signal lines and the pad portion.
	Jin while disclosing a flexible display panel teaches (See, for example, Figs. 5 and 6) a plurality of signal lines (lines for scan and data units, see lines connecting to 133/135) and a pad portion (P) disposed in the non-display area (See, for example, N2), wherein the first protection layer (See, for example, Figs. 18/19) covers at least a part of the plurality of signal lines and the pad portion.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify MIYAGUCHI by Jin because this would help reduce a ratio of the non-display regions and the display areas, so that the non-display regions are not recognized by a user, and a larger screen is provided for the display device, while obtaining high image quality.	

Claims 8-10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGUCHI in view of LEE and Kwon as applied to claim 3 above, and further in view of Jin. 

In regards to claim 8, MIYAGUCHI as modified above discloses all limitations of claim 3 except that a third protection layer facing the second protection layer, the substrate being between the third protection and the first protection layer.
	Jin discloses a third protection layer (115) facing the second protection layer (113), the substrate (111) being between the third protection (115) and the first protection layer (114).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify MIYAGUCHI by Jin because this would help reduce a ratio of the non-display regions and the display areas, so that the non-display regions are not recognized by a user, and a larger screen is provided for the display device, while obtaining high image quality.	

In regards to claim 9, MIYAGUCHI as modified above discloses that the third protection layer includes a flexible material (See, for example, Par [0089], Jin). 
However, MIYAGUCHI fails to explicitly teach that the third protection layer includes at least one of a fluorine component and an acryl component.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the third protection layer includes at least one of a fluorine component and an acryl component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 10, MIYAGUCHI as modified above discloses (See, for example, Fig. 89, Jin) the third protection layer (115) is positioned innermost of the substrate (111), the first protection layer (114) and the second protection layer (112) based on the center of the curvature radius.

In regards to claim 11, MIYAGUCHI as modified above discloses all limitations of claim 10 but fails to explicitly teach that a thickness of the third protection layer is from 0.1 μm to 5 μm.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 12, MIYAGUCHI as modified above though silent about how thin film transistors are connected to signal lines. 
	It is readily known in the art that at least data signal lines, scanning signal lines, and gate signal lines connect to thin film transistors and positioned in the non-display area where in it is also well known to have an inorganic insulation layer in between the electrical signal lines for the purpose of avoiding shorts and proper functioning of the device (See, for example, Fig. 5 of Jin). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the signal lines, and the inorganic layer in between the signal lines in the non-display area because it is readily known in the art that at least data signal lines, scanning signal lines, and gate signal lines connect to thin film transistors and positioned in the non-display area where in it is also well known to have an inorganic insulation layer in between the electrical signal lines for the purpose of avoiding shorts and proper functioning of the device (See, for example, Fig. 5 of Jin). 

                                                 Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                         Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                           Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893